Spofford, J.
This is a possessory action relative to a tract of land. There was a judgment for the defendant, and the plaintiff has appealed.
Tho view we have taken of the case renders it unnecessary to notice the bills of exceptions.
It was incumbent upon the plaintiff to prove that he had the real and actual possession of the property at the instant when the disturbance occurred, a mere civil or legal possession not being sufficient, and that he had suffered a real disturbance cither in fact or in law, within a year befm-e suit was brought. C. P. 49.
The evidence fails to show these necessary facts. The plaintiff possesses the land claimed by him, not as owner in presentí, but as the transferee of a right oí preemption to a quarter section of land belonging to the United States Government, unsurveyed and undefined, except that his transferor stated in the deed that it was situated “ on the Bayou Bourbeux, in the woods adjoining the prairie Grand Ooteau, in Township No. 7, south of Range No. 4 East.” This title gave him no limits. He can have no constructive or civil possession under it. He possesses inch by inch only so far as he cultivates and encloses.
Now, it does not appear that the defendant has, within a year before suit, brought, disturbed the plaintiff in his possession of any land then under enclosure or cultivation by him.
The judgment in favor of the defendant is, therefore, affirmed, with cosls.